Citation Nr: 1827545	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include post-rotator cuff repair.

2.  Entitlement to service connection for a left shoulder disorder, to include left shoulder status post rotator cuff repair.

3.  Entitlement to service connection for cerebrovascular accident (stroke) with right side hemiparesis and right foot drop.

4.  Entitlement to service connection for myocardial infarction (claimed as cardiac arrest).

5.  Entitlement to service connection for a lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint.

6.  Entitlement to service connection for degenerative joint disease of the cervical and thoracic spine.
7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A second rating decision was issued more recently in March 2009.  The August 2002 rating decision is currently on appeal before the Board because the RO received a statement from the Veteran, through his elected representative, in January 2003, which was within one year of the August 2002 rating decision, and this statement is most reasonably construed as meeting the requirements necessary to be considered a notice of disagreement (NOD).  38 C.F.R. §§3.103, 20.200, 20.201 (2017).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  

Beginning with a March 2009 statement, the Veteran alleged clear and unmistakable error (CUE) in the March 2009 RO rating decision.  Because the March 2009 rating decision is not a final determination, his CUE motion cannot be addressed at this time.  See 38 CFR §§ 3.104, 3.105(a) (2017).  

This case was previously before the Board in November 2014 and remanded for additional development.  VA examinations were scheduled in October 2017 and the Veteran failed to report.  The examinations were rescheduled by Golden VA Clinic in November 2017, but the Veteran was unable to be reached.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  In the instant case, the Veteran appealed his initial service connection claims.  Thus, the Board will adjudicate the appeal based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the Veteran's right shoulder disorder, to include post-rotator cuff repair, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

2.  The preponderance of the medical evidence shows that the Veteran's left shoulder disorder, to include left shoulder status post rotator cuff repair, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

3.  The preponderance of the medical evidence shows that the Veteran's cerebrovascular accident (stroke) with right side hemiparesis and right foot drop was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

4.  The preponderance of the medical evidence shows that the Veteran's myocardial infarction (claimed as cardiac arrest) was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

5.  The preponderance of the medical evidence shows that the Veteran's lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

6.  The preponderance of the medical evidence shows that the Veteran's degenerative joint disease of the cervical and thoracic spine was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities. 

7.  The Veteran's hepatitis C is secondary to his service-connected posttraumatic stress disorder (PTSD) with depression and alcoholism.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, to include post-rotator cuff repair, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for a left shoulder disorder, to include left shoulder status post rotator cuff repair have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3.  The criteria for service connection for a cerebrovascular accident (stroke) with right side hemiparesis and right foot drop have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for a myocardial infarction (claimed as cardiac arrest) have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for a lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for degenerative joint disease of the cervical and thoracic spine have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

7.  The criteria for service connection for hepatitis C, to include as secondary to a service-connected PTSD with depression and alcoholism have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative joint disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

I.  Right and left shoulder disorders, to include status post-rotator cuff repair

The Veteran contends that he injured his right and left shoulders while incarcerated in the military in the brig, where he was held as a prisoner, beaten, tied up, and handcuffed.  See September 2014 Board hearing transcript, pp. 3, 8, and 13; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records show no complaints, diagnosis, or treatment for a right or left shoulder condition.

The Veteran has current diagnoses of right and left shoulder conditions.  The record shows chronic pain in the shoulders with documented degenerative joint disease.  See October 2001 VA treatment record.  In regard to the right shoulder, the record shows a worker's compensation injury in September 1994 and surgery for recurrent right anterior shoulder dislocation with Bankart lesion and rotator cuff tear subscapularis.  The record shows right shoulder rotator cuff tear, likely calcific tendonitis, and two corrective surgeries were required.  See November 1995 private treatment record; April 2001 VA general medical examination, June 2003 and October 2008 VA treatment record.  In regard to the left shoulder, the record shows the Veteran fell and dislocated it in November 2005 and subsequent complaints of left shoulder pain.  See November 2005 and November 2016 VA treatment records.

The Board acknowledges the Veteran's contentions that his right and left shoulder conditions began during service.  However, the Board finds these statements are not credible as the service treatment records show no complaints, diagnosis, or treatment for a right and/or left shoulder condition during service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-80 (Fed. Cir. 2010) (approving the Board's analysis where it found the Veteran's lay statements not credible because they were contradicted by contemporaneous SMRs).  

Additionally, the claims file contains no evidence showing degenerative joint disease manifested within one year of his service discharge in July 1970.  The earliest medical evidence a right shoulder condition is in September 1994, after a worker's compensation injury and the earliest evidence of a left shoulder condition is in an October 2001 VA treatment record.  See September 1995 private treatment record and October 2001 and June 2003 VA treatment record.  

Further, there is no medical opinion of record relating a right and/or left shoulder condition to the Veteran's service.  The only evidence of a relationship between the Veteran's right and left shoulder conditions and his service are his lay statements.  The Board finds that the question regarding the potential relationship between a right and/or left shoulder condition and the Veteran's service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute right and left shoulder conditions to his service.  The Veteran's contentions in regard to these issues are not competent and therefore not probative.

Accordingly, for the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for a right and left shoulder disorder, to include status post-rotator cuff repair, are denied.

II.  Cerebrovascular accident (stroke) with right side hemiparesis and right foot drop and myocardial infarction (claimed as cardiac arrest)

The Veteran contends that his stroke did not occur in service and is a result of his alcoholism.  See September 2014 Board hearing transcript, p. 10.  The Veteran also contends that his heart condition is secondary to his psychiatric condition.  Id., p. 11.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Service connection is in effect for PTSD with depression and alcoholism.  

A March 2000 VA treatment record notes hospitalization for cardiac arrest in 1998.  A February 2000 VA treatment record shows a possible stroke with right-sided weakness.  An MRI was conducted to rule out a left hemispheric cerebrovascular accident and it showed mild cerebellar volume loss which is nonspecific but may be seen in ethanol abuse or Dilantin use and was otherwise normal.  

At the April 2001 VA general medical examination, the examiner noted there was no information in the record regarding a heart attack or stroke.  However, he noted that the Veteran reported that in 1999 while drinking heavily, he felt a sudden severe pressure and pain in his heart and called for emergency medical care and was taken to Mercy Medical Center where he had cardiac arrest.  He reported that following the cardiac arrest, he developed right hemiparesis as a result of which he has a right foot drop for which he wears a brace.  The examiner noted a history of myocardial infarction followed by cardiac arrest followed by right hemiparesis and found clear evidence of right hemiparesis.  

Subsequent private and VA treatment records document a history of heart attack or stroke in approximately 1999.  See December 2001 private treatment record; and August 2002, September 2008, and March 2017 VA treatment records.

There is also no medical opinion of record relating a cerebrovascular accident with right side hemiparesis and right foot drop and/or myocardial infarction to the Veteran's service or a service-connected disability.  The only evidence of a relationship between a cerebrovascular accident with right side hemiparesis and right foot drop and/or myocardial infarction and the Veteran's service or service-connected disability are the Veteran's lay statements that his conditions are secondary to his service-connected PTSD with depression and alcoholism.  The Board finds that the question regarding the potential relationship between a cerebrovascular accident with right side hemiparesis and right foot drop and/or myocardial infarction and the Veteran's service or service-connected condition to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to diagnose a stroke with right side hemiparesis and right foot drop and myocardial infarction or to attribute these conditions to his service-connected PTSD with depression and alcoholism.  The Veteran's contentions in regard to these issues are not competent and therefore not probative.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claims for entitlement to service connection for a cerebrovascular accident with right side hemiparesis and right foot drop and myocardial infarction must be denied.

III.  Lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint and degenerative joint disease of the cervical and thoracic spine

The Veteran contends that he injured his back while incarcerated in service in the brig where he was held as a prisoner, beaten, tied up, and handcuffed.  The Veteran contended that he had a post-service construction accident which worsened his back condition in the 1990s, but that his back had bothered him prior to that accident.  See September 2014 Board hearing transcript, pp. 3, 8, and 13; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has current diagnoses of cervical degenerative disc disease, degenerative joint disease of his cervical and thoracic spine, severe spondylosis, chronic back pain, lumbar stenosis, and lumbar radiculopathy.  See April 2001 through June 2017 VA treatment records.  There is a February 1991 operative report showing surgery for a herniation nucleus pulposus L4-5 and L5-S1 right with right L5 and S1 radiculoneuritis.  See February 1991 private treatment record.  

The Board acknowledges the Veteran's and his mother's contentions that his conditions began during service.  The Veteran's mother wrote a letter to the Commandant of the Marine Corps in March 1970, which was several months prior to the end of the Veteran's active duty service.  She wrote, in pertinent part, that Veteran could not get up every morning due to advanced gout in his spine that he did not have prior to service.  She also confirmed the Veteran's contentions that he was beaten and hogtied.  However, the service treatment records show no evidence of a cervical, thoracic, or lumbar spine condition during service.  There is also no medical evidence showing degenerative joint disease manifested within one year of his service discharge in July 1970.  The earliest medical evidence any spinal condition is the February 1991 operative report showing surgery for a herniation nucleus pulposus L4-5 and L5-S1 right with right L5 and S1 radiculoneuritis, which is over 20 years after service.  See February 1991 private treatment record.

Further, there is no medical opinion of record relating the Veteran's current diagnoses of cervical degenerative disc disease, degenerative joint disease of his cervical and thoracic spine, severe spondylosis, chronic back pain, lumbar stenosis, and/or lumbar radiculopathy to the Veteran's service.  The Board finds that the question regarding the potential relationship between the Veteran's current cervical degenerative disc disease, degenerative joint disease of his cervical and thoracic spine, severe spondylosis, chronic back pain, lumbar stenosis, and lumbar radiculopathy and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran and his mother are not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Neither the Veteran nor his mother possess the medical knowledge to diagnose gout during service or attribute the Veteran's current cervical degenerative disc disease, degenerative joint disease of his cervical and thoracic spine, severe spondylosis, chronic back pain, lumbar stenosis, and lumbar radiculopathy to his service.  The contentions of the Veteran and his mother in regard to these issues are not competent and therefore not probative.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claims for entitlement to service connection for a lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint, and degenerative joint disease of the cervical and thoracic spine are denied.

IV.  Hepatitis C

The Veteran contends that hepatitis C is related to service in Vietnam, to include getting a tattoo in service.  See December 2009 substantive appeal; September 2014 Board hearing transcript, p.12; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA treatment records show a diagnosis of hepatitis C during the appeal period.  See April 2001 through March 2017 VA treatment records.  VA treatment records also show that the Veteran has hepatitis due to alcohol abuse.  See May 1993 and April 2001VA treatment record.  Service connection is in effect for PTSD with depression and alcoholism.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hepatitis C as secondary to his service-connected PTSD with depression and alcoholism.


ORDER

Service connection for a right shoulder disorder, to include post-rotator cuff repair, is denied.

Service connection for a left shoulder disorder, to include left shoulder status post rotator cuff repair is denied.

Service connection for cerebrovascular accident (stroke) with right side hemiparesis and right foot drop is denied.

Service connection for myocardial infarction (claimed as cardiac arrest) is denied.

Service connection for a lumbar spine injury, status post laminectomy, with spondylosis deformans and sclerosis of the sacroiliac joint is denied.

Service connection for degenerative joint disease of the cervical and thoracic spine is denied.

Service connection for hepatitis C is granted.



REMAND

In the above discussion, the Board granted service connection for hepatitis C.  The Veteran's claim for TDIU is inextricably intertwined with the pending evaluation of his newly service-connected hepatitis C.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

In addition, the Veteran indicated his desire for an increased rating for PTSD in a December 2016 statement.  The Veteran is advised that this statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits because this claim, if properly filed, could be inextricably interwiened with his TDIU claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Notify the Veteran that if he wishes to file a claim for a higher rating for PTSD that it be done on the correct form.

4.  After undertaking any additional development deemed appropriate, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


